 272DECISIONSOF, NATIONALLABOR RELATIONS BOARDWest,Kentucky,Building,&ConstructionTrades,.Council, ;AFL-CIOacedDaniel Construction—Com-pany,Inc., d/b/a Daniel Construction Company of,Kentucky.Case 9-CC-587.-,July 28, -1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING; AND - BROWNOn April 16, 1971, Trial Examiner David S.Davidson ,issued, his Decision in the above-entitledproceeding,,findingithat Respondent had engaged, incertain unfair' labor practices within the meaning of'the,National Labor-Relation's Act, as^amended,'andrecommending'that,it'cease and desist therefrom andtake "certain` `affirmative' action'` as set forth in- theattached Trial' Examiner's Decision. The Trial Exam=finer""also found that the' Respondent had not engagedin, certain other unfair labor practices as alleged in thecomplaint.Thereafter, the -Charging. Party, filedexceptions. to the Trial Examiner-'s Decision and asupporting, brief.,Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor-Relations Board has delegated itspowers in connection'with this case to a three-memberTRIAL EXAMINER'S DECISIONSTATEMENT OF THE "CASE 'DAVID S. DAVIDSON, -Trial Examiner:Pursuant to acharge filed on October 23, 1970, by Daniel ConstructionCompany,Inc., d/b/a- Daniel Construction Company ofKentucky,hereinafter referredWasDaniel,a complaintissued on December 3, 1970. The complaint' alleged that infurtherance of a labor dispute with Daniel and certain of itssubcontractors,Respondent'picketed,a jobsite at whichDaniel and subcontractors were-engaged at locations-notreasonably close to the'situs of the dispute with picket, signswhich failed to identify the employers with whomRespondent had its dispute, thereby inducing and encour-aging,individuals employed by other contractors'to engagein`a strike or refusal to performservicesat the jobsite-andthreatening and restraining the other ' contractors'with' anobject of forcing or requiring the contractors to cease doingbusinesswith one"another and forcing-or requiringagreementswith,labororganizationsaffiliated IwithRespondent.The complaint alleges that-Respondentthereby violated Section 8(bX4)(i) and (iiXB) of the Act. Inits answer Respondent denies the commission of any unfairlabor practices.I^' '-A hearing was held before mein Paducah, Kentucky, onFebruary 11 and 12, 1971. At the close of'the-hearing thepartieswere given leave to file briefs which have beenreceived from all the parties.Uponthe basis of the entire record in this case and from'my observation of the witnesses and their demeanor, Imake the following:a'le'rFINDINGS AND CONCLUSIONSpThe, Board has-reviewed the rulings of the TrialExaminer made, at the hearing and finds that noprejudicial error was co nmitted.-Jhe' rulings ' arehereby affirmed.`The'Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent,West Kentucky Building '& Con-structionTrades Council,AFL-CIO,itsofficers,agents,and representatives,shall take the action setforth in the Trial Examiner's recommended Order.iChairman Miller concurs, except that,with respect to the dismissal ofthe allegation concerning the post-November 19 picketing,he does not relyon the failure of the reserved gate signs specifically to mention"suppliers."In view of the absence of exceptions Member Fanning adoptspro formathe Trial Examiner's finding that Respondent's picketing between October7 and November 19, 1970,was violative of the Act.1.THE BUSINESS OF THE-EMPLOYERSDaniel, a South Carolina corporation with its principaloffice located at Greenville,South Carolina, is engaged as ageneralcontractor in the building and constructionindustry throughout the United States. During the 12months prior to the issuance of the complaint, arepresentative period,Daniel purchased goods,supplies,and materials valued in excess of$50,000,which it causedto be shippedin interstate commercedirectly to job orconstruction sites located outside the State of SouthCarolina.Mid-South Construction; Southern Contractors Service;Bryant Electric Company; Mills Engineering Company; P.B. Cloud, Jr., Masonry Contractor, Inc.; National FenceCompany; Elwin G.Smith&Co., Inc.;Tenn-KyAutomatic Sprinkler Co.; and Lawrenceburg Decorators,Inc.,'arecontractorsengaged in the building andconstruction industry in the State of Kentucky andelsewhere.Each had subcontracts with Daniel for theperformance of work as set forth in more detail in thestatement of facts below.1An apparent inadvertent errorin Respondent's name in the caption ofthe complaint has beencorrectedherein.2These contractorsare referred to hereinafter as Mid-South,Southern,Bryant,Mills,Cloud,National,Smith,Tenn-Ky, andLawrenceburg,respectively.192 NLRB No. 53 WEST KENTUCKY TRADES COUNCILI find that Daniel, Mid-South, Southern, Bryant, Mills,Cloud, National, Smith, Tenn-Ky, and Lawrenceburg areemployers engaged in commerce or operations affectingcommerce within the meaning of the Act, and that-it willeffectuate the policies of the 'Act to assert jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDRespondent,West Kentucky Building & ConstructionTrades Council,, AFL-CIO, is a labor organization within,the meaning of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.The FactsDuring the summer of 1970 Daniel had a general contractfor the construction of a new manufacturing facility forIngersoll Rand Corporation at Mayfield, Kentucky. Danielundertook to perform some of the work on the project withitsown employees and also at various times during thesummer entered -into subcontracts for the performance ofvarious portions of the job:-Daniel-subcontracted asphaltpaving work to Mid-South, structural steep erection work toSouthern, electrical work to Bryant, mechanical work toMills,masonry work to Cloud, fence work to National,furnishing and erection of metal siding to Smith, installa-tion of an underground fire protection system to Tenn-Ky,and painting work to Lawrenceburg.Daniel, Mid-South, Southern,. Bryant, and Mills did nothave collective-bargaining agreements with Respondent orany labor - organizations with which- it is affiliated. It isadmitted, that at all times material, Respondent had a labordispute with these five contractors.The construction site is located on a tract of land south ofthe city of Mayfield and south of U.S. Highway 45. TheIngersoll Rand property is bounded on the east by DodsonCemetery Road` and on the west by Santa Claus Lane, bothof which run north to intersect Highway 45. At the time ofthe events material herein, the portion of the tract on whichthe plant was being built was enclosed by a fence, and therewere three gates in the fence. One gate was at the west sideof the site and opened onto a driveway which exited ontoSanta Claus Lane. The intersection of the drivewayandSanta Claus Lane was approximately 300 to 350 feet-southof Highway 45. Santa Claus Lane dead ends south of thedriveway. North of the driveway and on the west side ofSanta Claus Lane were the premises of ConsolidatedNovelty Co. Consistent with notation used on an exhibit inevidence, the intersection of the driveway with Santa ClausLane will be referred to herein as location 5 and theintersection of Santa Claus Lane with Highway 45 will bereferred to, as location 1.The other two gates were at the east end of the site andopened onto parallel driveways which exited into DonsonCemetery Road. The distance along Dodson CemeteryRoad from Highway 45 to the northernmost of the two3The Ingersoll Rand property hue extenos to Dodson Cemetery Roadon the east -and to Santa Claus Lane on the west at the points where thedrivewaysmeet these roads. The property- line extends almost to therailroad right-of-way at the intersection of Santa Claus Lane and Highway273driveways was approximately one-half mile, and the seconddriveway was a short distance south of the first. Againconsistentwith designations , used ' at - the hearing, theintersection of Dondson Cemetery Road with Highway 45will be referred to as location 2, the intersection of DodsonCemetery Road with the; northernmost driveway will bereferred to as location 3, and the intersection of DodsonCemetery Road with the other driveway will be referred toas location 4.The distance between locations 1 and 21s approximatelythree-fourths of a mile. In order to travelfron; location 5,the entrance to the gate on the west side of "the plant, tolocations 3 or 4, the entrances to the gates on the east sideof the plant, it is necessary to travel over Santa ClauseLane, Highway 45, and Dodson Cemetery Road, unless, onetravels entirely within the`,jobsite. Parallel to Highway 45and just south of it between the highway andthe'IngersollRand property is a railroad track and right-0f_' way'.3In late August or early September 1970, Wayne Larson,president of - Respondent and -business agent for theIronworkers" Union, accompanied by business agents ofseveral of Respondent's other affiliates,,. visited the jobsitewhere work had commenced and spoke with Job Superin-tendent Hood. They, asked if^Daniel had letanycontractsfor the job and, if so, to whom. Hood replied that he did notknow as the contracts were 'let at another location. Inresponse to questions as the contracts for specific kinds ofwork, Hood identified the steel contractor and said that theelectrical and mechanical contracts had not —yet been let.They also discussed who had bid on various contracts.On October 7, Respondent posted pickets at, locations 1and 2 carrying signs which read:The construction work on this projectisnotbeing built underCOLLECTIVE BARGAININGAGREEMENT OFAFFILIATED LOCAL UNIONSOF THE WEST KY. BUILDINGTRADES COUNCILW. Ky. BUILDING TR.COUNCIL 1 ' 'Affixed to the back of these signs was another sign whichread:45, runs northwest parallel to the railroad tracks for approximately one-fourthmile, and then runs due east to Dodson Road, meeting DodsonRoad closer to location 3 than to location 2. 274DECISIONSOF NATIONALLABOR RELATIONS BOARDWE- ARE NOTASKING OTHEREMPLOYEES- TOHONOR THISPICKET LINEWEST KENTUCKY BUILDING ANDCONSTRUCTION TRADES COUNCILThe secondsign was carriedso that it could be read onlyby personsleaving theconstruction site.The picketing with these signs continued at these twolocations-until approximately November 19. During thesecond'weekof the'picketing an additional sign was usedwhich read: 4SOME OF, THE WORK BEINGPERFORMED ON THIS JOBIS NOT BEING DONE UNDERTheWAGE AND,FRINGE BENEFITSOF THE AFFILIATED, I LOCALUNIONS OF' THE WEST KY.BLDG. TRADES COUNCIL.SIGNEDW. KY. BLDG.TR.On October 16, 1970, Daniel established separate gatesfor the union and nonunion contractors on the job. Atlocation3 on Dodson Cemetery Road, Daniel posted a signwhich stated, "This entrance for the following contractorsonly" and there appeared below a list of the nonunioncontractors on the job.5 A similar sign was placed atlocation 5 on Santa Claus Lane with a list of the unioncontractors on the job. The subcontractors were allinformed of the establishment of the separate gates andwere told to instruct their employees and suppliers to abideby these restrictions. In addition, Daniel instructed its ownpersonnel to watch the traffic to make certain that theproper gates were used .6On October 19, Daniel sent a telegram to Respondentwhich was received on the following morning and stated:Separate gate has been established on the Ingersoll-Rand project at Mayfield, Kentucky, for all contractorsnot signatory to agreements with local unions affiliatedwith West Kentucky Building and Construction Trades4Twice,m his brief,counsel for the General Counsel asserts that theparties agreed that the wording on this sign was unlawful. I find noevidence of such agreement in the record before me.5 This finding is based on the testimony of Devon Hobby,Damel'sprojectmanager.No pictures or replicas of the signs were placed inevidence.6No sign was posted at location 4.However,Respondent neverCouncil. Demand that you restrict picketing activity tothis separate gate. This represents'formal notice.Respondent did not change the location of,the picketingfollowing receipt of this telegram.On-November ,9, a conference was held concerning apetition for a 10(1) injunctionin this case as a result ofwhich the parties entered into a stipulation in lieu of aninjunction with respect to future picketing- at the jobsite. Afew days later, on November 13, Respondent removed thepickets from location 1, and thereafter did not picket at anylocation in the vicinity of the gate reserved for use by theunion contractors.Respondent continued to picket atlocation 2and on some occasionsthereafter also picketednear location 3.Around November19, originalsigns used by Respondentwere replaced by new signs.7 On one side, the new signread:"THE EMPLOYEES" OF DANIEL CONSTRUC-TION COMPANY, INC., MID-SOUTH CON-STRUCTION,SOUTHERN 'CONTRACTORSSERVICE, BRYANT ELECTRIC-COMPANY ANDMILLS ENGINEERING ' COMPANY' ARE -NOTRECEIVING WAGES" AND " FRINGE BENEFITS-NEGOTIATED UNDER COLLECTIVE BARGAIN-ING AGREEMENTS- OF AFFILIATED LOCALUNIONS-OF THE WEST KENTUCKY BUILDINGAND CONSTRUCTION TRADES COUNCIL"On the other side, the sign read:"WE ARE NOT REQUESTING EMPLOYEES OFNEUTRAL EMPLOYERS TO REFUSE TO WORKON THIS PROJECT. WE ARE PICKETING ' DANIEL CONSTRUCTION COMPANY, INC., ', MID-SOUTH CONSTRUCTION, SOUTHERN CON-TRACTORS SERVICE, BRYANT ELECTRIC COM-PANY AND MILLS ' ENGINEERING COMPANYONLY."However, the sign quoted above ,beginning, with thewords "Some of the work" has'also been used from time totime at the jobsitesince November 19. On the day beforethe hearing that sign ' was observedleaningagainst a carparked on the west side of Dodson Cemetery Road justnorth of location 3. Placed or carried near it were also thesigns put in-use on November 19.On the day of the hearingthe "Some of, the work ...." sign was observed proppedup against the windshield of a car parked on the east side ofDodson Cemetery Road just south of the railroad tracksnearlocation 2. There is no evidence that any other, sign,was displayed in conjunction with it'at that time.8 There isno evidence also that either of the signs used on the first dayof the picketing was displayed after November 19.Apart from what appears in ,several pictures taken onseveral dates'after the picketing began, there is only thetestimony of T. Ed Holden, vice president and assistantbusiness manager of Laborers' Local 1214 as to the preciseplaces at which 'Respondent picketed near locations, 1 andpicketed at location4 andits right to do so is not at issue herem.7Hobbytestified that the signs were changed 10daysto 2 weekv afterthe November9 conference.The stipulationreached at the conference wasexecutedon November 19.8 Thereis evidencethatat various times duringthe picketing, picketsstuck signposts in the ground or propped them against parkedcarsinsteadof patrollingand carryingthe signs. WEST KENTUCKY TRADES COUNCIL2., According to Holden, at location 1 the pickets wereplaced-,between Highway 45 and the railroad tracks alongSanta Claus Lane, and at location 2 the pickets were placedon the plant side of the railroad tracks on DodsonCemetery Road. The photographs show that on November13 picket signswere placed in the ground at location 2facing Highway 45 on a traffic island between the railroadtracks and Highway 45. The evidence is notclear as towhich side of- the railroad tracks ,earlier picturesof signsdepict, and the picture of the car taken on the day of thehearing near location 2 shows the car parkedsome distancesouth of the railroad tracks.There is evidence that at least some of the unioncontractors had work to perform at the jobsiteat all timesduring the period of the picketing. Thus,, at the time thepicketing began Cloud, the masonry contractor, wasperformingwork- at the site, and Cloud's employeescontinued to have work which they have performed at thesite through the date of the hearing.National, the fence contractor,, finished a portion of thework on its contract either before the picketing began orshortly thereafter. Although additional work remained onits contract, the time .for resumption ,of itswork had notarrived at the time of the hearing.`Tenn-Ky, the `fire protection system contractor, wasscheduled to start work 2 or 3 weeks after the picketingbegan,but "did notstart untilafter November 13 .9 It hadcompleted -90 percent of its work on one contract as of thetime of the hearing. Tenn-Ky had a second contract onwhich it was scheduled to start work a few weeks after thehearing.-Lawrenceburg finished a portion of its work before thepicketing started ' or ` shortly thereafter.Lawrenceburgreturned to the job to start another portion of its contractduring the week of the hearing.Smith, the contractor for furnishing and erecting metalsiding,also had work available during the period of thepicketing. Smith deliveredsome materialsto the job, and itsSuperintendent Davis inspected the jobsite and determinedthat the job -was ready for the erection of the siding.However, around October 15, Davis told Project ManagerHobby that he' could not man thejob,and thereafter askedDaniel to make other arrangements for the erection of thesiding.On November 3, the erection portion of Smith'scontract was canceled, and Daniel awarded 'the work toSouthern.Although the evidence is less specific as to the dates onwhich the various nonunion contractors had work toperform on the job, it is clear that Daniel had employees onthe job at all times, and a log kept at the nonunion gateafterNovember 9, 1970, shows frequent entries foremployees of Southern,Mills,Bryant,Mid-South, andDaniel.There is evidence that the picketing had some effect upondeliveries to the jobsite. According to Hobby, 2 weeks afterthe start of the picketing Cloud, a union contractor, hadsome difficulties with deliveries because of the picketing,9According to Robby, the delay was caused by the picketing.A° Sailors'Union of the Pacific AFL (Moore Doy Dock Company),92NLRB 547;Building &ConstructionTradesCouncil of New Orleans,AFL-CIO (Markwell and Hartz, Inc.),155 NLRB 319, enfd. 387 F.2d 79(C.A. 5).275but he -could not be specific as to other incidents relating toother contractors. Cloud testified to three incidents relatingto other contractors. Cloud testified to three incidentsinvolving refusals of drivers to cross the picket line betweenthe start of the picketing and the week of October 20. Sincethen Cloud has received deliveries regularly through thegate designated for use by the-union contractors. Hoodtestified as to two other refusals of drivers to cross thepicket line. One, involving a delivery for Tenn-Ky, occurredon October 15, and Hood could not recall when'the other,involving a delivery for Smith, occurred.B.Concluding FindingsThe complaintallegesthat the picketing induced andencouraged individuals employed by Cloud, Smith, andother employers to engage in a strike or refusal in the courseof their employment to perform services for their respectiveemployers at the Ingersoll Rand site and threatened,coerced, and restrained Cloud, Smith, and other employersbecause Respondent picketed the construction site at alocation not reasonably close to the situsof the dispute withpicket signswhich failed to identifyanyof the employerswith whom it had a dispute. The complaint alleges that theobjects of this conduct were (a) to force or require Cloud,Smith, and other persons to cease doing business withDaniel, (b) to force or require Daniel to cease doingbusiness with Mid-South, Southern, Bryant, and Mills, and(c) to force or require Daniel, Mid-South, Southern, Bryant,andMills to employ members of and/or enter intocollective-bargaining agreements with labor organizationswhich are affiliated with or are constituent members ofRespondent.The applicable standards for determining the legality ofcommon situs picketing, as occurred in this case, were firstset forth by the Board in theMoore Dry Dockcase.10As theBoard has stated, these standards are not mechanicallyapplied but are flexibly used as aids in determining theunderlying question of whether the statute has beenviolated-"The purpose of the standards evolved forcommon situs picketing is to strike a balance between thecompeting interests protected by the Act of preserving theright of labor organizations to bring pressure to bear onemployers with whom they have primary disputes while atthe same time shielding neutral employers and others frompressures in controversied not their own. Thus the aim is"to minimize [common situs picketing's I impact on neutralemployees insofar as this can be done without substantialimpairment of the effectiveness of the picketing in reachingthe primary employees." 12TheMoore Dry Dockdecision, to be applied in accordwith these principles, provides that picketing of a commonsites occupied by both primary and neutral employers islawful if the following conditions are met:(a)The picketing is strictly limited to times when thesitus of the dispute is located on the picketed site;11InternationalBrotherhood of ElectricalWorkers,LocalUnion $61(Plauche Electric, Inc.),135 NLRB 250, 255;Millwrights Local Union No.1102, etc. (Dobson Heavy_Haul, Inc.)155 NLRB 1305.12Retail Fruit & Vegetable Clerks Union,Local 1017 ei al. (CrystalPalace Market),116 NLRB 856, 859, enfd. 249 F.2d 591 (C.A. 9). 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) at the time of the picketing the primary employer isengaged in its normal business at that site;(c) the picketing is limited to places reasonably close tothe location off the sites of the dispute; and(d) the picketing discloses clearly that the dispute is withthe primary employer.Here there is no dispute that the first two of theseconditions were met. However, in dispute is whether thelast two, conditions were met by the picketing at any time.For purposes of-analysis the picketing from October 7through November 19 will be considered separately fromthe picketing after November 19.During the period from October 7 through November 19Respondent utilized three signs. The first sign used at the.outset of the picketing flatly stated that the work on theproject was not being. performed under agreement withRespondent's affiliates.This sign made no attempt toidentify the contractors with whom Respondent had itsdispute and could only have been construed by thosereading it to apply to all work being performed at the site.While a second sign, attached to the reverse side of the firstsign, _ stated that Respondent was, not asking "other"employees to honor the picket line, the second sign could atbest create confusion since the absence o'any identifica-tion of the primary employers left any reader in the dark asto who "other" employees were. Moreover, the testimony isuncontradicted that the second sign was visible only topersons asthey left the site and thus could not have had anymitigating, effect upon the impact of the first sign uponthose approaching the site.The thirdsign, which came into use during the secondweek of the picketing, was displayed in conjunction withthe first two signs. While it indicated that the dispute waswith only some of the contractors on the job, like the firstsign it failed to identify the contractors with whomRespondent had its dispute.All three signs were displayed at both roads leading to thejobsite so that all persons entering the jobsite were exposedto them as they traveled to the job. Wholly apart fromwhether the limitations upon the use of the gates afterOctober 16 would otherwise have been sufficient to restrictRespondent's right to picket in the vicinity of the westentrance to the plant,as the signs used at both approachesto, the plant did not identify the primary employers, allpicketing at both locations during the entire period betweenOctober 7 and November 19 failed to satisfy the fourthMoore Dry Dockcondition.13By failing to identify the primary employers with whom ithad a dispute on the signs, Respondent's picketing not onlytended to induce neutral employees to honor the picket lineisRespondent contends that the failure to identify the primaryemployers stemmed from inadvertence or ignorance as to their identity andwas promptly rectified after November 9 when Daniel identified the,contractorson the job. However,the evidence shows no attempt byRespondent between October 7 and November 9 to learn the identity ofthe contractors and no change in the signs after October 16 when thecontractor's names were posted at locations 3 and 5 until after theconference in conjunction with the petitionfor aninjunction. Accordingly,I reject this contention in Respondent's defense.t+The evidenceestablishes thataoud,-Smith,and Tenn-Ky eitherperformed work or were scheduled to perform work at the site betweenOctober 7 and November 13. It does not establish withany certainty thepresence of National and Lawrenceburg at the site during this period.and enmesh neutral employers--in its dispute,,but theevidenceshows'that some deliveries to neutral employersweredisrupted,one neutralemployer withdrew froqmm, theerectionportion ofitscontract,and anotherneutralemployer delayedthe startof its work at the jobsite.14-Moreover, the wording of tesignsdisplayed'byRespondentduring this periodwarrants'the inference thatRespondent as its object"sought to compel the neutralemployersto cease doing business with Daniel - and tocompelthe primary'employers to recognize or bargain withthe affiliates of Respondent.PSAccordingly, I find thatthe picketingfrom October 7through November13 violated Section 8(b)(4Xi) and (ii)(B)of the Act 16The picketing'afterNovember19 was different in twomain respects.First afterthat date,Respondent no longerpicketedat location 1 where persons seeking to ' enter thewest gateof the plant necessarilypassed;and thereafter allpicketing was confinedto DodsonCemetery Road.Second,Respondent ceased usingthe first twosignswith which ithad started to picketand replaced themwith signs whichclearly identified the primary employers.The General Counselcontendsthatthe picketing afterNovember19 continued to violateMoore Dry Dockstandards because the, "Some ofthe work . , , . "signcontinuedin use bythe picketsat times after November 19and because picketing continued at location2 and was nitconfined to the vicinityof location3.With,respect to thecontinueduse of the "Some ofthe work.... " sign—thereare two sets of pictures and undenied`testimonyof Hobbythat the signwas seen from time to timeat the jobsite.Hobby did not testifyas towhether theother signsidentifying the primary' 'employers were alsobeing dis-played when he sawthe "Someof the work ... "sign.The pictorialevidence relating to the useof the "Some ofthe work .... "'sign"on February 10, 1971,showsthat bothsigns identifyingtheprimary employerswere beingdisplayedin conjunctionwith it. The pictorialevidence asto February 11, 1971,disclosesonly the one sign propped ina car windshield. The testimony is uncontradicted that noother sign was visible and that no otherpickets were presentat the time the picturewas taken.,As set forth above theMoore ry Dockstandards are notto be mechanically applied butto be used as Aids indetermining whether the Act was violated. The burden ofestablishing the violation was with the.General Counsel.Although the evidenceestablishes one useof the "Some ofthe work ... " sign on February11, 1971, unaccompa-nied by signs identifying the primaryemployers,it does notestablish the frequency with which thatsign was used orisinternationalHod Carriers,Buildding and Common Laborers'Union ofAmerica, Local No. 1140, AFL-CIO (Gilmore Construction Company),127NLRB541, enfd.as modified 285 F.2d 397(C.A. 8), art denied 3661 J.S.903. 1 do not find, as also alleged, that a further unlawful object of thepicketing was to compel Daniel to cease doing-business with Mid-South,Southern, Bryant, and Mills.All five were primary employers and to theextent that common picketing of the five contractors had this as, an object,itwas nonetheless lawful for Respondent to engage in such picketing justas it remainedlawful for Respondent to appeal to those delivering suppliesto them as a lawful incident of primary picketing.isinternationalHod Carriers,Building and Common Laborer'sUnionofAmerica,Local Na114(4 AFL-CIO (Gilmore Construction Company) supra w rb i KENTUCKY TRADES COUNCIL277whether on any -other occasion the "Some of the work.... sign was displayed unaccompaniedby the othersigns in use after November 19.17 In view of the fact thatsigns identifyingthe primaryemployers had been displayedover a substantial period of time at the places wherepicketing occurred along Dodson Cemetery Road, al-though Respondent might have been better advised todiscard the"Some of the work...."sign after November19, I do not find, that the evidence establishes that afterNovember 19 Respondent's use of the sign was sufficient towarrant the conclusion that it failed in any significant wayto disclose that its dispute was with the primary employers.With respect to the location of the pickets,the evidenceestablishes that the only commercial use of DodsonCemetery,Road was-in conjunctionwith theIngersoll Randproject,and, there is no indication of any substantialdifference in effect as to persons using Dodson cemeteryRoad between picketing at location 2 and picketing atlocation 3.The difference in effect,if any, must rest uponthe extent to which it can be inferred that the picketing atlocation 2 was directed at persons traveling past location 2on Highway 45 destined to enter theplant by wayof SantaClaus Lane.Although the evidence as to the period beforeNovember 19 shows the posting of some signs visible topersons on Highway 45, the evidence as to the period afterNovember 19 does not- pinpoint the locationat which thepickets patrolled or placed signs. One picture shows a carsouth of the railroad tracks and there is testimony thatpicketing at location 2 was south,of the railroad tracks.That evidence leaves some question as to the extent towhich the pickets,and signs were, visible to persons passingby DodsonCemeteryRoad on Highway 45. But even ifvisible from Highway 45, the picketing was not in violationof the requirement dispute for a further reason.For unlessthe limitationplaced byDaniel on the use of the gates wassufficient to restrict picketing to location 3, Respondentremained free to direct its signs at persons using both gates.As noted above,the only evidence as to the wording of thesigns restrictingthe use of the gates was the testimony ofHobby thatentrances were postedwith signswhich stated,"This entrance for the following contractors only" followedby the names of the contractors assigned to the respectivegates.There is no evidence that the signs disclosed anyrestriction on the use of the gatesapplicableto suppliers ofthe contractors who regularly made deliveries to the site.Consistent-withHobby'stestimony,the telegram sentRespondent makes no mentionof any restrictionupon theuse of gates applicable to suppliers.Whatever furtherrestrictionmay have been in fact enforced,I find that thefailure to designate each of the gates as also restricted tosuppliers of the contractors authorized to use them and thefailure tonotifyRespondent of such restriction rendered17When displayed as onFebruary10, 1971,the presence of all threesigns made it clear that "Some of the work"referred to that performed bythe primary employers named on the other signs.isBuilding & Construction Trades Councilof NewOrleans,AFL-CIO(Markwell and Hartz,Inc.), supraat 326,fn. 22.In view of this finding, it isunnecessary to consider further evidence introduced as to whether theactual use of the gates complied with the restrictions placed on them.19Counsel for the General Counsel stated at the hearing that he did notcontend that the picketing was directed at the employees of ConsolidatedineffectiveDaniel's efforts to insulate persons using thewest gate from the picketing.18 In these circumstances, Ifind that even if visible from Highway 45 the picketing didnot fail in any material way to comport with the thirdMoore Dry Dockcondition.19 Accordingly, I conclude thatthe picketing after November 19 did not violate Section8(bX4)(i) and (ii)(B) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES,UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofEmployers described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseanddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Daniel,Mid-South, Southern, Bryant, Mills, Cloud,National, Smith, Tenn-Ky, and Lawrenceburg are eachemployers engaged in commerce or in,an industry affectingcommerce within the meaning of Section 2(2),(6) and (7) ofthe Act.2.West Kentucky Building & Construction TradesCouncil,AFL-CIO, is a _ labor organization within themeaning of Section 2(5) of the Act.3.By inducing and encouraging individuals employedby Cloud, Smith, and Tenn-Ky to engage in a refusal in thecourse of their employment to perform services and bythreatening, coercing, and restraining said employers withan object of forcing and requiring Cloud, Smith, and Tenn-Ky to ceasedoing businesswithDaniel andwith a furtherobject of forcing or requiring Daniel, Mid-South, Southern,Bryant, and Mills to recognize or bargain with Respondentor affiliated labor organizations, Respondent has engagedin unfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act which affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 20ORDERRespondent,West Kentucky Building & ConstructionNovelty Co., or any persons havingno connectionwith the work beingperformedat the Ingersoll Rand site.m In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulationsof the National Labor Relations Board, thefindings,conclusions, and recommendedOrder herein shall, as provided inSection 102.48of the Rulesand Regulations,be adopted by the Board andbecomeits findings,conclusions, and order,and allobjections thereto shallbe deemed waivedfor allpurposes. 278DECISIONSOF NATIONALLABOR RELATIONS BOARDTrades Council, AFL-CIO, its officers, representatives, andagents, shall:1.Cease and desist from:(a)^Engagingin, - or inducing or - encouraging anyindividual employed by P.B. Cloud, Jr., Masonry Contrac-tor, Inc., Elwin G. Smith & Co., Inc., Tenn-Ky AutomaticSprinkler Co., or any other person engaged in commerce orin any industry affecting commerce to engage in, a strike orrefusal inthecourseof their employment to 'use,manufacture, process, transport, or`-otherwise handle orwork on any goods, articles, materials, or commodities orperform any services; or threatening, coercing, or restrain-ing said Employers, or any other person engaged incommerce or in an industry affecting commerce, where ineither case an object thereof is to force said Employers orpersons to cease doing business with Daniel ConstructionCompany, Inc., d/b/a Daniel Construction Company, Inc.,d/b/a Daniel Construction Company of Kentucky, Mid-South Construction, Southern Contractors Service, BryantElectricCompany, and Mills Engineering Company torecognizeor bargain with labor organization as therepresentative of the employees of Daniel, Mid-South,Southern, Bryant, and Mills, unless such labor organizationhas been certified as the representative of such employeesunder the provisions of Section 9.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix." 21 Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by ' Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted, Reasonable steps shall be taken by Respondent toinsure thatsaid, notices are not altered, defaced, or coveredby any other material.^(b,)Sign and mail sufficient copies of said notice to theRegional Director for Region 9 for posting by each of theemployers named in the preceding paragraphs, if willing, atall places where notices, to their respective employees -arecustomarily posted.(c) Notify the Regional Director for Region 9, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.2221 In the event that the Boards Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant' to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."22 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notifythe RegionalDirectorfor Region 9, in writing,within20 days from,the date of thisOrder,what steps the Respondent has takento complyherewith."APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency -of - the United-States, GovernmentWE WILL NOT engage in, or induce or encourage anyindividual employed by P. B. Cloud, Jr., MasonryContractor, Inc,,. Elwin G. Smith & Co., Inc., Tenn-KyAutomatic Sprinkler Co., or any other person engagedin commerce or in any industry affecting commerce toengage in, strikes, or refusals in, the course of theiremployment to use, manufacture, process, transport, orotherwisehandle or work on any -goods, articles;materials, or commodities or perform any services; andWE WILL NOT -threaten,coerce, or restrain, saidEmployers, or any other person engaged in commerceor in industry affecting commerce, wherein either casean object thereof is to force said Employerszor personstocease doing business ' with Daniel -, ConstructionCompany, Inc.,, d/b/a Daniel Construction Companyof Kentucky, or to force or require Daniel ConstructionCompany, Inc., d/b/a Daniel Construction Companyof Kentucky, Mid-South Construction, Southern' Con-tractors Service, Bryant-Electric Company; and MillsEngineering Company to recognize or bargain with'alabor organization asp the representative of the employ-ees of Daniel; Mid-South, Southern, Bryant; and Mills,unless such labor organization has been certified as therepresentative of such employees under the provisionsof Section 9.-1-WEST KENTUCKY BUILDING& CONSTRUCTION TRADES' `COUNCIL,AFL-CIO.(Labor Organization)DatedBy(Representative)(Title)Thisis an officialnotice and must not, be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date ofposting andmust not bealtered,defaced,or covered by any othermaterial.Any questionsconcerning this noticeor compliance withitsprovisionsmay be directed to `the'Board's Office,FederalOffice Building, Room 2407, 550Main Street,Cincinnati, Ohio 45202, Telephone 513-684-3686.